Citation Nr: 1717225	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2. Entitlement to service connection for skin cancer, claimed as due to herbicide exposure or sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to March 1971.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2006 rating decision of the VA Regional Office (RO) in Cleveland, Ohio, with jurisdiction subsequently transferred to the RO in Chicago, Illinois.  The Board twice previously remanded the case.

A January 2013 Board videoconference hearing was held.  The Board's February 2017 correspondence informed the Veteran that the Veterans Law Judge who conducted that hearing had retired, and provided the opportunity for a new hearing.  The Veteran declined a new hearing and requested a decision on the existing record.  

The claim formerly on appeal for service connection for posttraumatic stress disorder (PTSD) was granted by a February 2014 RO rating decision, with a 50 percent evaluation awarded effective August 25, 2006.  The Veteran did not appeal the initial disability rating or effective date, and this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1. The record sufficiently demonstrates that the Veteran had presumed exposure to herbicide agents during temporary duty visitation to Vietnam on visitation from the U.S.S. Wichita in November 1970.

2. Diabetes mellitus is among those conditions that are presumptively service-connected due to verified herbicide agent exposure.

3. The preponderance of the evidence weighs against having a causal relationship established between the Veteran's skin cancer and active service, including stated sun exposure and his presumed herbicide agent exposure.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for diabetes mellitus, type II, due to presumed herbicide agent exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

2. The criteria are not met for service connection for skin cancer, claimed as due to herbicide agent exposure and/or sun exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

Considering service connection for diabetes mellitus, in view of the grant, VCAA discussion is not needed, whereas any notice of development deficiency would be harmless error.  

On the claim remaining for service connection for skin cancer, the Board finds VA's duty to notify was satisfied by June and October 2005 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs) and personnel file, VA outpatient medical records, and arranging for the Veteran to undergo a VA examination with regard to his skin condition, with medical opinion.  There were repeated inquiries with Federal records depositories requesting to confirm exposure to herbicide agents, including with the National Personnel Records Center (NPRC), and Joint Services Records Research Center (JSRRC).  

The aforementioned medical examination and follow up records inquiry for claimed incidents of hazardous exposure were requested pursuant to Board remands in March 2013 and December 2015.  There was substantial compliance with these prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In furtherance of the claim, the Veteran has provided statements including written correspondence and some information recorded in reports of telephone contact.  The Veteran had a Board videoconference hearing in this matter.  As indicated, when notified that the original hearing judge had retired, the Veteran responded he did not want a new hearing.  There is no indication of further evidence or information to obtain, as all warranted development has been completed.  The Board will proceed to a decision.

Applicable Provisions of Law, Background and Analysis

Under VA law, service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

The requirements for service connection are: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam War is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or, at least, on the inland waterways (frequently called "brown water" service), but does not include service on a deep-water naval vessel in the waters offshore of Vietnam ("blue water" service).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

If exposure to herbicide agents is presumed to have occurred, the question turns to whether the specific disease is due to said exposure.

Presumptive service connection is available for specific diseases associated with exposure to herbicide agents, designated under 38 C.F.R. § 3.309(e).  The list includes diabetes mellitus, type II.  

Skin cancer is not listed amongst those conditions presumed service-connected due to exposure to herbicide agents. 

The regulations on presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of direct causation, this meaning competent medical or other evidence that his exposure to herbicide agents led to the development of the claimed disability.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

There have been additional developments on qualifying service upon which to have presumed herbicide exposure.  The decision Gray v. McDonald, 27 Vet. App. 313 (2015) by the U.S. Court of Appeals for Veterans Claims (Court) held that VA should provide a clearer distinction between offshore and inland waterways within the Republic of Vietnam.  The Court therein found that VA's interpretation of 
38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment. In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, 
Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore, and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. VA Adjudication Manual M21-1 IV.ii.2.C.3.m (eff. Nov. 21, 2016).  All harbors and bays are considered offshore, while all rivers and deltas are considered inland.  Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

While the VA Adjudication Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5 (2016); VA Adjudication Manual M21-1, IV.ii.1.H.2.

For general purposes, the determination whether service connection is warranted is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A. Diabetes Mellitus, Type II

The Board has reviewed this matter in detail, mindful of the governing law and regulations, and with application of VA's benefit-of-the-doubt doctrine this claim is being granted.  The crux of the matter is whether the Veteran had service within Vietnam.  Per VA law, that warrants presumed herbicide agent exposure.  38 C.F.R. § 3.307(a)(6)(iii).  It is already confirmed the Veteran has diabetes mellitus.  Diabetes can be presumed incurred in service under 38 C.F.R. § 3.309(e) due to herbicide agent exposure.  The question to resolve is the underlying exposure to herbicide agents.

Records show the Veteran's naval service was aboard two different vessels with claimed connection to Vietnam service, either by movement along the inland waterways (brown water service) or temporary duty visitation within the territorial borders of Vietnam.  From March 1968 to May 1970, the Veteran was stationed aboard the U.S.S. KENNEBEC (AO-36) a fleet oiler, or resupply ship.  From September 1970 to May 1971 he was aboard the U.S.S. WICHITA (AOR-1), another resupply ship.  It has already been verified by the National Personnel Records Center (NPRC) soon after the Veteran filed his claim, both vessels frequently sailed in proximity to the coast of the Republic of Vietnam.  Given that naval service in the waters offshore Vietnam does not qualify for presumption of Agent Orange exposure, the VA Regional Office conducted development warranted in furtherance of this claim to investigate any greater source of contact.  A portion of the development focused upon the duties of the U.S.S. KENNEBEC, the Veteran alleging the ship traversed inland waterways at least once and that he went ashore once in 1968 or 1969.  
There was considerable development as to that ship's history alone, with inquiry made to the JSRRC and its predecessor agency (then known as USASCURR, or otherwise "Center for Unit Records" (CURR)).  Nothing regarding the history of the U.S.S. KENNEBEC and the Veteran's service aboard ship was verified.  However, for practical purposes the Board need only address in detail the U.S.S. WICHITA and its bearing on this case, as for reasons denoted below, there is a basis to invoke the presumption of herbicide exposure.

The Veteran indicates that aboard the U.S.S. WICHITA on at least one occasion they were docked at Da Nang Harbor for the day.  In particular, the Veteran indicated in March 2005 that while on the U.S.S. WICHITA in November 1970 he went ashore once to assist delivering a ship's bell to a Vietnamese school under construction.  The Veteran at other junctures recounted that he was transported by helicopter to deliver the bell, and the incident transpired while the WICHITA was docked at a port in Vietnam.  He reiterated the incident through January 2013 Board hearing testimony.  

Corroborating the Veteran's account of this stated event was attempted, and September 2005 CURR historical report responded that the 1970 and 1971 Command Histories from the U.S.S. WICHITA did indicate that the ship performed missions off the coast of Vietnam.  However, they did not indicate that either of these ships moored, anchored, or docked in Vietnam.  The available ship's history would not have normally annotated individuals arriving or going ashore on a routine basis.  The deck logs might indicate aircraft or boats arriving/departing but did not generally list passengers by name.  Also, the deck logs did not normally list the destinations of these aircraft or vehicles.  It was recommended referral back to the Veteran's Official Military Personnel File (OMPF) (the file itself which does not contain documentation of same incident).  

While development of the claim focused for many years solely on the activities of the U.S.S. KENNEBEC and the Veteran's averment of his duties aboard that ship,  finally at prompting of December 2015 Board remand the designated records agency was contacted on the activities of the U.S.S. WICHITA.  In August 2016, the National Archives responded with copies of the WICHITA deck logs from November and December 1970.  The accompanying letter explained that records put the location of the WICHITA along the coast of Vietnam as part of Operation Market Time from November 7-12, and again from December 1-4.  On November 12, 1970, the ship entered the port of Da Nang and was moored there for several hours.  It was advised deck logs did not typically specify the reason a ship was moored, nor provide names of persons who went ashore.  

The Board now aware of the foregoing, the Veteran's stated November 1970 ship having docked in Da Nang has been verified, even if deck logs could not narrow down the Veteran's exact location.  The timing is consistent with when the Veteran avers he went ashore to help transport a ship's bell.  The Veteran overall has been consistent in describing the incident.  While omitting mention of it from a January 2006 written statement on his service aboard the U.S.S. WICHITA, elsewhere he indicated what occurred in statements and hearing testimony.  Absent indication to the contrary, no reason exists to doubt his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (competency of the claimant to report observable events from service, where found credible).  

The Board resolves any reasonable doubt raised on this point in the Veteran's favor in any event.  See 38 C.F.R. § 3.102.  Furthermore, the VA Adjudication Manual which is instructive here, indicates to accept a veteran's statement that he/she went ashore from a ship as evidence of presumptive exposure to herbicides, when the ship docked to the shore of Vietnam and while the Veteran was stationed aboard ship.  See VA Adjudication Manual, M21-1, Part IV.ii.1.H.2.f. (eff. Mar. 1, 2017).  In light of all evidence, the Veteran's account of events supports a presumption of herbicide agent exposure because he set foot on the landmass of the Republic of Vietnam.

The Veteran's underlying exposure to herbicide agents shown, his diabetes mellitus is presumptively service-connected.  Accordingly, service connection for diabetes mellitus is granted on this basis.  

B. Skin Cancer

The Veteran avers sunlight exposure from naval service as the primary factor for developing skin cancer several years thereafter.  The already established exposure to herbicide agents also has been considered in regard to causation.  Skin cancer is not itself listed under 38 C.F.R. § 3.309(e) as a disorder that is presumptively service-connected due to Agent Orange exposure.  However, it may still be adjudicated service-connected based upon competent medical evidence.  Combee, 34 F.3d 1039.  With this in mind, the Board has undertaken review of whether the evidence establishes direct in-service incurrence of the Veteran's post-service diagnosed skin cancer.  Finding that the preponderance of the evidence is unfavorable in this regard, however, the Board must deny the claim.  

In reviewing the evidence, the Veteran's Service Treatment Records (STRs) do not denote anything regarding symptoms of a dermatological condition, or other symptoms or conditions suggesting the precursor of skin cancer.  The Veteran by all apparent indication was symptom free of dermatological disability for several years, decades post-service.  The first indicated treatment is from 2005 within the VA outpatient records.  The absence of any medical records of a diagnosis or treatment for many years after service is a factor the Board itself may consider as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran underwent a VA examination February 2014 with regard to the etiology of skin cancer, to determine causation in view of the indicated hazardous risk factors from during service.  The diagnosis after physical examination was status-post excision of melanoma, complete resection, no functional impairment; and status-post therapeutic removal of actinic keratoses (pre-cancerous lesions), no functional impairment.  The VA examiner then expressed the following opinion in regard to causation:

Melanoma and actinic keratoses have several risk factors, including prolonged sun exposure and developmental risk factors such as
light/fair complexion.  While the veteran was probably exposed to the sun in service, his life time sun exposure is far greater, especially in his occupation as a commercial diver.  The Veteran also has the developmental risk factor of light complexion/fair hair most commonly found in peoples of northern European extraction.  Herbicide exposure, while conceded, represents a minute amount of risk compared to lifetime sun exposure in a fair complected individual.  It is therefore my opinion that the Veteran's diagnoses of excision of melanoma and actinic keratoses is less likely than not caused by, related to, or worsened beyond natural progression by military service including sun exposure in service and/or conceded herbicide exposure in service.

The opinion given is very thorough and provides a clear, well-reasoned rationale.  It is grounded in review of the Veteran's actual medical history, indicated sun exposure, and as stated his presumed exposure to herbicide agents.  The opinion instead finds post-service related and predisposition factors to make up the best explanation for having developed skin cancer.  The opinion by all outward appearances is sound and reasoned.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  Taking into account no given evidence to the contrary, the Board assigns significant weight to this opinion.

The Board has likewise duly considered the Veteran's lay assertions in this case.  Having recognized the competency of his averment of in-service sun exposure, there is the additional alleged causal connection between that exposure and development of skin cancer.  However, there is an attenuated relationship between service and onset of symptomatology, along with complexity to this case and involving a claimed disease process not within realm of observable injury or pathology.  In this case, the record does not show that the Veteran has the experience or training needed to be able to provide a competent opinion as to the issue of the etiology of his skin cancer.  That is why the Board finds most probative here the evidence and opinion from an examiner with medical background having also based aforesaid opinion upon a medical history review. 

For these reasons, the claim for service connection for skin cancer is denied. The weight of the evidence is not in favor of the claim, and VA's benefit-of-the-doubt doctrine is not applicable under the circumstances.


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for skin cancer is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


